As filed with the Securities and Exchange Commission on January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 13100 Skyline Blvd Woodside, California 94062-4547 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:November 30, 2010 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments November 30, 2010 (Unaudited) Shares/Principal Amouont Value COMMON STOCKS: 97.7% Australia: 2.0% BHP Billiton, Ltd. - ADR $ Brazil: 3.6% Companhia Siderurgica Nacional SA - ADR Empresa Brasileira de Aeronautica SA (Embraer) - ADR Gafisa SA Petroleo Brasileiro SA - ADR Vale SA - ADR Weg SA Canada: 2.2% Bank Nova Scotia Halifax Cenovus Energy, Incorporated China: 3.4% Baidu.com - ADR (a) China Cosco Holdings Company, Ltd. (a) China Life Insurance Company, Ltd. - ADR China Oilfield Services, Ltd. China Petroleum & Chemical Corporation - ADR CNOOC, Ltd. - ADR Industrial & Commercial Bank of China, Ltd. Lenovo Group, Ltd. Weichai Power Company, Ltd. France: 1.4% AXA AXA - ADR BNP Paribas SA Germany: 5.2% BASF AG - ADR Siemens AG - ADR Hong Kong: 1.0% Cheung Kong Holdings, Ltd. - ADR India: 0.2% HDFC Bank, Ltd. - ADR ICICI Bank, Ltd. - ADR Reliance Industries, Ltd. GDR 144A Sterlite Industries India, Ltd. - ADR Indonesia: 0.3% Bank Rakyat Tbk PT Bumi Resources Tbk PT International Nickel Indonesia Tbk PT Medco Energi Internasional Tbk PT Telekomunikasi Indonesia Tbk PT - ADR Japan: 3.6% Honda Motor Company, Ltd. - ADR Mitsubishi UFJ Financial Group, Incorporated - ADR Panasonic Corporation - ADR Sony Corporation Malaysia: 0.2% CIMB Group Holdings BHD Genting BHD MMC Corporation BHD Mexico: 1.7% America Movil SA de CV - ADR Grupo Mexico SA de CV Industrias Penoles SA de CV Wal-Mart De Mexico SA de CV - ADR Netherlands: 1.8% Unilever NV - ADR Philippines: 0.0% Philippine Long Distance Telephone - ADR Poland: 0.1% Bank Pekao SA - GDR Bre Bank SA (a) KGHM Polska Miedz SA - GDR Russian Federation: 0.1% LUKOIL - ADR OAO Gazprom - Sponsored ADR(a) South Africa: 0.2% Anglo Platinum, Ltd. - ADR MTN Group Ltd. Sasol, Ltd. - ADR South Korea: 0.9% Daewoo Securities Company, Ltd. Daewoo Shipbuilding & Marine Engineering Company, Ltd. Daewoo Shipbuilding & Marine Engineering Company, Ltd. - GDR Hynix Semiconductor Incorporated (a) Hyundai Dept Store Hyundai Heavy Industries Company, Ltd. KB Financial Group, Incorporated - ADR LG Display Company, Ltd. Lotte Shopping Company POSCO - ADR Samsung Electronics Company, Ltd. - GDR 144A (a) Samsung Fire & Marine Insurance Company Samsung Securities Company, Ltd. Shinhan Financial Group Company, Ltd. - ADR SK Energy Company, Ltd. Woori Finance Holdings Company, Ltd. - ADR Woori Investment & Securities, Incorporated Spain: 1.2% Banco Santander Central Hispano SA - ADR Switzerland: 7.7% ABB, Ltd. - ADR Credit Suisse Group - ADR Nestle SA Roche Holdings AG Transocean, Ltd. (a) Taiwan: 0.3% Advanced Semiconductor Engineering, Incorporated - ADR Asustek Computer, Incorporated. - GDR Hon Hai Precision - GDR Pegatron Corporation (a) Siliconware Precision Industries, Ltd. - ADR Taiwan Semiconductor Manufacturing Company, Ltd. - ADR Turkey: 0.0% Turkcell Iletisim Hizmet AS - ADR United Kingdom: 3.2% Anglo American Plc - ADR GlaxoSmithKline Plc - ADR Rio Tinto Plc - ADR United States: 57.4% Adobe System, Incorporated (a) Anadarko Petroleum Corporation Applied Materials, Incorporated Boeing Company Carnival Corporation Caterpillar, Incorporated Cisco Systems, Incorporated (a) Coach, Incorporated Dover Corporation EMC Corporation (a) Emerson Electric Company Fortune Brands, Incorporated Freeport-McMoRan Copper & Gold, Incorporated General Electric Company Hewlett Packard Company Honeywell International, Incorporated Intel Corporation Johnson & Johnson Microsoft Corporation Mosaic Company/ The National Oilwell Varco, Inc. Nordstrom, Incorporated Occidental Petroleum Corporation Oracle Corporation PACCAR, Incorporated PNC Financial Services Groups, Incorporated PPG Industries, Incorporated Procter & Gamble Company Schlumberger Ltd. Target Corporation Time Warner, Incorporated Union Pacific Corporation United Technologies Corporation Wal Mart Stores, Incorporated Wells Fargo & Company TOTAL COMMON STOCKS - (Cost $323,590,403) $ PREFERRED STOCKS: 1.8% Brazil: 1.8% Banco Bradesco SA Companhia de Bebidas das Americas (AmBev) - ADR Companhia Energetica de Minas Gerais - ADR Gerdau S.A. - ADR Itau Unibanco Holdings SA - ADR Lojas Americanas SA Vale SA - ADR TOTAL PREFERRED STOCKS - (Cost $6,632,115) $ RIGHTS - 0.0% Industrial and Commercial Bank of China, Ltd. (a) TOTAL RIGHTS - (Cost $4,493) $ MUTUAL FUNDS: 0.3% SEI Daily Income Trust Government Fund TOTAL MONEY MARKET FUNDS - (Cost $1,211,255) $ TOTAL INVESTMENTS - 99.8% (Cost $331,438,266) (b) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) Non-income Producing. (b) At November 30, 2010, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross tax unrealized appreciation Gross tax unrealized depreciation Net tax unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. FAS 157 -Summary of Fair Value Exposure at November 30, 2010. (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring bassis.GAAP establishes a hierachy that prioritizes inputs to valuation methods.The three levels of input are: Level 1 - Unadjusted quoted prices in active markets for identical assets and liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted price included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instruments on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extend relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participate would is in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3 The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs used as of November 30, 2010 for the Fund's assets and liabilities measured at fair value: Description Total Level 1 Level 2 Level 3 Equity Common Stock $ – Preferred Stock – – Rights – Total Equity – Mutual Funds $ – – Total Investments in Securities $ – Purisima Total Return Fund Schedule of Investments November 30, 2010 (Unaudited) Industry % of Net Assets Metals & Mining 10.2% Oil, Gas & Consumable Fuels 9.0% Commercial Banks 8.5% Machinery 6.1% Chemicals 5.3% Software 4.6% Energy Equipment & Services 4.5% Aerospace & Defense 4.1% Food Products 4.0% Semiconductors & Semiconductor Equipment 3.9% Pharmaceuticals 3.7% Household Durables 3.7% Industrial Conglomerates 3.7% Computers & Peripherals 3.6% Multiline Retail 3.6% Electrical Equipment 2.5% Textiles, Apparel & Luxury Goods 2.2% Communications Equipment 1.8% Road & Rail 1.8% Capital Markets 1.7% Internet Software & Services 1.5% Wireless Telecommunication Services 1.4% Food & Staples Retailing 1.4% Automobiles 1.4% Hotels, Restaurants & Leisure 1.4% Household Products 1.0% Real Estate Management & Development 1.0% Media 0.9% Insurance 0.8% Electronic Equipment, Instruments & Components 0.1% Beverages 0.1% Diversified Telecommunication Services 0.0% Marine 0.0% Electric Utilities 0.0% Total Investment in Securities 99.5% Cash Equivalent 0.3% Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS 100.0% Purisima All-Purpose Fund Schedule of Investments November 30, 2010 (Unaudited) Principal Amount Value U.S. TREASURY NOTES - 40.7% 5.125%, 06/30/2011 1.000%, 12/31/2011 TOTAL US TREASURY NOTES (Cost $20,252) $ U.S. TREASURY BILL - 30.0% 0.000%, 12/16/2010 TOTAL U.S. TREASURY BILLS (Cost $14,998) $ MUTUAL FUNDS - 20.3% Sei Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $10,126) $ TOTAL INVESTMENTS - 91.0% (Cost $45,376) + Other Assets in Excess of Liabilities - 9.0% NET ASSETS - 100.0% $ + At November 30, 2010, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross tax unrealized appreciation Net tax unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. FAS 157 -Summary of Fair Value Exposure at November 30, 2010. (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring bassis.GAAP establishes a hierachy that prioritizes inputs to valuation methods.The three levels of input are: Level 1 - Unadjusted quoted prices in active markets for identical assets and liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted price included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instruments on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extend relevant observable inputs are not available, representing the Fund'sown assumptions about the assumptions a market participate would is in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3 The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs used as of November 30, 2010 for the Fund's assets and liabilities measured at fair value: Description Total Level 1 Level 2 Level 3 Fixed Income Federal Agency Obligations $ $ – $ $ – Total Fixed Income – – Short-Term Investments $ $ $ – $ – Total Investments in Securities $ – Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Purisima Funds By/s/Kenneth L. Fisher Kenneth L. Fisher, President Date1/20/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/Kenneth L. Fisher Kenneth L. Fisher, President Date1/20/11 By /s/ Michael Ricks Michael Ricks, Treasurer Date1/26/11
